ROBERTS, Justice,
concurring.
This record reveals a clear violation of Pennsylvania’s “interested-adult” rule. See e. g., Commonwealth v. McCutchen, 463 Pa. 90, 343 A.2d 669, cert. denied, 424 U.S. *541934, 96 S.Ct. 1147, 47 L.Ed.2d 341 (1975). However, this record is equally clear that the Commonwealth in no respect utilized the illegally-obtained statement, either to obtain a waiver of appellant’s right to trial by jury or to incriminate appellant at trial. Thus, I concur in the result.
O’BRIEN, C. J., joins this concurring opinion.